ORDER
PER CURIAM.
Chavez Foster (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. Movant claims that the motion court erred in denying his claims that trial counsel was ineffective in: (1) advising him not to testify in his own defense; (2) failing to request a mistrial after the trial court struck inadmissible testimony; and (3) failing to object to, and request a mistrial after, the prosecutor’s statements during closing argument.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).